DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in this Office Action.
	Claims 1, 17, and 18 are amended.
	Claim 21 is canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 17 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claim 17, the Applicant argues that the prior art of record does not teach the amended features.  However, the Examiner respectfully disagrees with the Applicant.  Wetzer teaches the features associated with receiving from a client device a request to subscribe to a communication channel during playout of the primary source content on the client device because Wetzer discloses that the user may interact with the advertisement content being displayed in the ad window and subscribe/request for access to gifts, rewards, a magazine, e-mail list, etc. (see Wetzer, paragraphs 176 and 182).  The term, “intrinsic,” is still quite broad and is generally used to describe the relation of one subject to another, or that a subject is included within another subject.  Thus, Jimenez teaches the features associated with the request specifying a content see Jimenez, abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al. (US 2012/0144416), in view of Mooneyham (US 8,775,321), and in further view of Loheide et al. (US 2018/0343476).
	Regarding claim 1, Wetzer discloses a method for providing secondary syndicated content on a client device, wherein the secondary syndicated content is associated to Primary Source 
	discovering the primary source content on the client device (Paragraph 173 illustrates launching a television channel on a user device such as a television);
	recognizing a content identifier associated to the primary source content (Paragraphs 174-176 illustrate that the information displayed in an ad window, the ad content associated with the content displayed on the television, may be determined based on an ad programming signal, that includes an identification of the ad content that should be displayed in the window, received by the user device such as through the use of PID application);
	subscribing to a communication channel associated with the primary source content based on the content identifier (Paragraphs 176 and 182 illustrate that the user may interact with the ad associated with the content and  subscribe for access to gifts, rewards, a magazine, e-mail list, etc.);
	recognizing at least one temporal cue associated with the primary source content, wherein the at least one temporal cue corresponds to a temporal segment of the primary source content (Paragraph 190 illustrates querying metadata associated with the television content associated with the time at which a commercial content is playing on the television); and
	providing secondary syndicated content to the client device as a function of the temporal cue, such that the secondary syndicated content is synchronized to the temporal segment of the primary source content (Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television).
intrinsic to the primary content during playback of the primary source content; recognizing at least one temporal cue within the primary source content; and providing secondary syndicated content to the client device over the communication channel.
	Mooneyham discloses recognizing a content identifier intrinsic to the primary content during playback of the primary source content (Column 3, lines 66 and 67, and column 4, lines 1-25, illustrate that during playback of a video with a media player, a unique identifier embedded in the video may be recognized that is used to determine that there is additional information available for the media).
	It would have been obvious before the effective filing date of the claimed invention to modify Wetzer to include recognizing a content identifier intrinsic to the primary content during playback of the primary source content as disclosed in Mooneyham because it would have been to include some type of content identifier within the media content in order for the user device recognize the displayed content for which to provide supplemental content that is associated with the displayed content.
	Wetzer as modified by Mooneyham fails to disclose recognizing at least one temporal cue within the primary source content; and providing secondary syndicated content to the client device over the communication channel.
	Loheide discloses disclose recognizing at least one temporal cue within the primary source content (Paragraphs 22, 53, 140, and 143 illustrate that the user device may detect the inserted plurality of trigger identifiers in the media content in the playback duration of the media content configured to provide supplemental/interactive content within the plurality of time intervals represented by the trigger identifiers); and providing secondary syndicated content to the client over the communication channel (Figures 2 and 3 and paragraphs 34, 50, 58, 80, and 108 illustrate the use of a communication network 146 for providing the content and supplemental/interactive content to the user device 132).
	It would have been obvious before the effective filing date of the claimed invention to modify Wetzer in view of Mooneyham to include recognizing at least one temporal cue within the primary source content; and providing secondary syndicated content to the client device over the communication channel as disclosed in Loheide because it would have been a common method to provide triggers within the content in order to provide the secondary/interactive content which is commonly transmitted over the same communication network.
	Regarding claim 2, Wetzer as modified by Mooneyham and Loheide discloses wherein the primary source content comprises one or more of: broadcast media, digital online on-demand media, digital signage, a podcast, music, an audiobook, downloaded offline digital media or online streaming media (Wetzer: Paragraphs 168 and 174 illustrate receiving broadcast media such as television channel content).
	Regarding claim 3, Wetzer as modified by Mooneyham and Loheide discloses wherein the secondary syndicated content comprises any one or more of: prediction forms, polls, statistics, ratings, reviews, news, trivia, social media data, biographies, scheduled events, video clips, audio tracks, product placement, advertisements and interactive ads (Wetzer: Paragraph 210 illustrates that a user may receive poll/survey questions associated with the media program being viewed; paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television; paragraph 218 illustrates that the user may click a share button to share information relating to the media program via one or more social networks).
Regarding claim 4, Wetzer as modified by Mooneyham and Loheide discloses wherein the primary source content is rendered on the client device (Wetzer: Paragraphs 173 and 174 illustrate that the user may view the main content on the television and view the content associated with the main content on the tablet device).
	Regarding claim 5, Wetzer as modified by Mooneyham and Loheide discloses wherein the primary source content is rendered by an external device and is discoverable by the client device (Wetzer: Paragraphs 173 and 174 illustrate that the user may view the main content on the television and view the content associated with the main content on the tablet device).
	Regarding claim 7, Wetzer as modified by Mooneyham and Loheide discloses wherein the content identifier is one of: a universal resource locator (URL), a uniform resource identifier (URI), an RSS feed, a database reference, a directory reference, an audio watermark or an audio fingerprint (Wetzer: Paragraphs 251-253 illustrate that the user may access the content through a certain channel grid and/or channel application retrieved and launched in the web browser, wherein the user may select a certain channel for which to interact with (i.e., database reference or directory reference)).
	Regarding claim 8, Wetzer as modified by Mooneyham and Loheide discloses wherein the temporal cue is one or more of: a timecode, a date-time stamp or a time-offset (Wetzer: Paragraph 179 illustrates that the ad content may be presented based on a time context such as a current time and/or date).
	Regarding claim 9, Wetzer as modified by Mooneyham and Loheide discloses wherein the communication channel is maintained on a communication network through a WebSocket connection (Wetzer: Paragraphs 238, 243, and 244 illustrate the use of WebSocket protocol associated with the implementation of the communication structure).
Regarding claims 10 and 20, Wetzer as modified by Mooneyham and Loheide discloses wherein the communication channel implements a publish-subscribe messaging pattern (Wetzer: Paragraph 254 illustrates the use of a publish/subscribe mechanism for communicating between the devices).
	Regarding claim 11, Wetzer as modified by Mooneyham and Loheide discloses wherein the secondary syndicated content is provided via the communication channel (Wetzer: Paragraphs 251-253 illustrate that the content is provided via the web browser through the internet).
	Regarding claim 12, Wetzer as modified by Mooneyham and Loheide discloses wherein the secondary syndicated content is provided in near real-time to the client device upon recognition of the temporal cue (Wetzer: Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television).
	Regarding claim 13, Wetzer as modified by Mooneyham and Loheide discloses the method further comprising subscribing to an ancillary response channel (Wetzer: Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 14, Wetzer as modified by Mooneyham and Loheide discloses the method further comprising identifying the client device and monitoring real-time user responses and engagement with the secondary syndicated content (Wetzer: Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
Regarding claim 15, Wetzer as modified by Mooneyham and Loheide discloses the method further comprising subscribing to an ancillary analytics channel (Wetzer: Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 16, Wetzer as modified by Mooneyham and Loheide discloses the method further comprising identifying the client device and monitoring real-time user and device analytics (Wetzer: Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 18, Wetzer discloses a device for providing secondary syndicated content associated to Primary Source Content (Paragraph 10 illustrates a method and system for facilitating presentation of information to users and enable enhanced user interaction with various types of information, wherein the multiple types of content may be presented together in a synchronized fashion and/or otherwise combined to enhance user information with such information), the device comprising:
	a display for presenting content (Figure 1 and paragraphs 57 and 59 illustrate user devices that include a display);
	a memory for storing processor-executable instructions (Paragraph 174 illustrates a memory); and

	discovering primary source content rendered by an external device or from within the device itself (Paragraph 173 illustrates launching a television channel on a user device such as a television);
	recognizing a content identifier associated to the primary source content and a temporal cue associated to the primary source content (Paragraphs 174-176 illustrate that the information displayed in an ad window, the ad content associated with the content displayed on the television, may be determined based on an ad programming signal, that includes an identification of the ad content that should be displayed in the window, received by the user device such as through the use of PID application; paragraph 190 illustrates querying metadata associated with the television content associated with the time at which a commercial content is playing on the television);
	subscribing to a communication channel associated with the content identifier (Paragraphs 176 and 182 illustrate that the user may interact with the ad associated with the content and  subscribe for access to gifts, rewards, a magazine, e-mail list, etc.); and
	displaying the secondary syndicated content on the display as a function of the temporal cue, such that the secondary syndicated content is synchronized to a current temporal segment of the primary source content corresponding to the temporal cue (Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television).
intrinsic to the primary source content and a temporal cue within the primary source content during playout of the primary source content; and receiving secondary syndicated content over the communication channel.
	Mooneyham discloses recognizing a content identifier intrinsic to the primary source content during playback of the primary source content (Column 3, lines 66 and 67, and column 4, lines 1-25, illustrate that during playback of a video with a media player, a unique identifier embedded in the video may be recognized that is used to determine that there is additional information available for the media).
	It would have been obvious before the effective filing date of the claimed invention to modify Wetzer to include recognizing a content identifier intrinsic to the primary source content during playback of the primary source content as disclosed in Mooneyham because it would have been to include some type of content identifier within the media content in order for the user device recognize the displayed content for which to provide supplemental content that is associated with the displayed content.
	Wetzer as modified by Mooneyham fails to disclose recognizing a temporal cue within the primary source content during playout of the primary source content; and receiving secondary syndicated content over the communication channel.
	Loheide discloses disclose recognizing a temporal cue within the primary source content during playout of the primary source content (Paragraphs 22, 53, 140, and 143 illustrate that the user device may detect the inserted plurality of trigger identifiers in the media content in the playback duration of the media content configured to provide supplemental/interactive content within the plurality of time intervals represented by the trigger identifiers); and receiving secondary syndicated content over the communication channel (Figures 2 and 3 and paragraphs 
	It would have been obvious before the effective filing date of the claimed invention to modify Wetzer in view of Mooneyham to include recognizing a temporal cue within the primary source content during playout of the primary source content; and receiving secondary syndicated content over the communication channel as disclosed in Loheide because it would have been a common method to provide triggers within the content in order to provide the secondary/interactive content which is commonly transmitted over the same communication network.
	Regarding claim 19, Wetzer as modified by Mooneyham and Loheide discloses wherein the communication channel is maintained on the communication network through a WebSocket associated with the content identifier of the Primary Source Content (Wetzer: Paragraphs 238, 243, and 244 illustrate the use of WebSocket protocol associated with the implementation of the communication structure).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al. (US 2012/0144416), in view of Mooneyham (US 8,775,321), in further view of Loheide et al. (US 2018/0343476), and in further view of Jeong et al. (US 2018/0261212).
	Regarding claim 6, Wetzer as modified by Mooneyham and Loheide fails to disclose wherein the Primary Source Content is discovered by an automatic content recognition (ACR) technique.
	Jeong discloses wherein the Primary Source Content is discovered by an automatic content recognition (ACR) technique (Paragraph 3 illustrates the use of automatic content recognition (ACR) for recognizing content and providing related interactive services).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al. (US 2012/0144416), in view of Tse et al. (US 2011/0103763), and in further view of Jimenez et al. (US 10,250,938).
	Regarding claim 17, Wetzer discloses a method for providing secondary syndicated content associated to primary content on a client device (Paragraph 10 illustrates a method and system for facilitating presentation of information to users and enable enhanced user interaction with various types of information, wherein the multiple types of content may be presented together in a synchronized fashion and/or otherwise combined to enhance user information with such information), the method comprising:
	receiving from a client device a request to subscribe to a communication channel during playout of the primary source content on the client device; subscribing the client device to the communication channel associated with the Primary Source Content based on the content identifier (Paragraphs 176 and 182 illustrate that the user may interact with the advertisement content being displayed in the ad window and subscribe/request for access to gifts, rewards, a magazine, e-mail list, etc.); and
	transmitting the Secondary Syndicated Content to the client device over the communication channel as a function of the temporal cue, such that the Secondary Syndicated Content is synchronized to a current temporal segment of the Primary Source Content being delivered on the 
	Wetzer fails to disclose receiving pre-scheduled interactive content comprising secondary syndicated content associated to primary source content; storing the interactive content in a database; the request specifying a content identifier intrinsic to the primary source content and a temporal cue within the Primary Source Content; matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary syndicated content from the database.
	Tse discloses receiving pre-scheduled interactive content comprising secondary syndicated content associated to primary source content; and storing the interactive content in a database (Paragraphs 25, 61, 63, and 67 illustrate that the system may receive and store the supplemental/interactive content in a database, wherein the received supplemental/interactive content comprises date and time data specifying a date and time for the delayed presentation, and thus, the supplemental/interactive content is pre-scheduled).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Tse to Wetzer to disclose receiving pre-scheduled interactive content comprising secondary syndicated content associated to primary source content; and storing the interactive content in a database because it would have been common to pre-store, or cache, supplemental/interactive content in order to reduce the access time for retrieving the content.
	Wetzer as modified by Tse fails to disclose the request specifying a content identifier intrinsic to the primary source content and a temporal cue within the Primary Source Content; 
	Jimenez discloses the request specifying a content identifier intrinsic to the primary source content and a temporal cue within the Primary Source Content (Abstract discloses sending a request for supplemental content, wherein the request identifies the supplemental content and information identifying the upcoming time period for  which to present the supplemental content associated with the media stream); matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary content from the database (Abstract discloses obtaining the supplemental content based on request, and thus, matching the request to the supplemental content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jimenez to Wetzer in view of Tse to disclose the request specifying a content identifier intrinsic to the primary source content and a temporal cue within the Primary Source Content; matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary syndicated content from the database because it would have been necessary to retrieve the supplemental content through some identifying means, such as providing identifying information in a request and identifying the supplemental content based on the received request.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425